Collins, J.
(concurring). The trial judge expressly charged the jury that proprietors of land are “liable for injuries resulting to children, although trespassing at the time, when, from the peculiar nature and open and exposed position of some dangerous defect or agent, the owner should reasonably anticipate such an injury to flow therefrom as actually happens;” and, in effect, he also charged that if “ the-turntable was from the construction and location, as to children of tender years, a dangerous and at the same time an alluring machine, one. which, when seen, would allure children to come upon it for the purpose of playing upon it,” or if “ it was located in such proximity to the public highway, or the locality was such a public one that it might be reasonably anticipated that children would be allured to it,” then a duty was due from the defendant “ to exercise due care to protect children of tender age from injury.” Exception was duly taken.
The Chief Justice, in repudiating like assumptions in the Turess case, now approved, gave conclusive Reasons for holding them erroneous, and, for those reasons, I vote to reverse the judgment now before us.
Mr. Justice Guarniere correctly recites the untenable theory upon which this case was left to the jury, and nothing more is rightly now involved. The question of duty to children, who, by license of the owner, are upon private property in proximity to an alluring danger, is not at present open for decision.
For affirmance—Dixon, Ludlow, Krueger. 3.
For reversal—The Chancellor, Collins, Depue, Gum-mere, Lippincott, Yan Syckel, Adams, Hendrickson, JNixon, Yredenburgh. 10.